DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 10/12/18 were considered.

Information Disclosure Statement
	IDS’s were submitted on 10/20/19, 1/2/19, 5/6/19, and 12/8/20.  Most of the references listed were considered.  The reference crossed out in the IDS submitted on 12/8/20 that was not considered was not considered because no English translation was provided as per 37 CFR 1.98(a)(3).

Claim Objections
Claim 17 is objected to because of the following informalities:  
As per claim 17, in line 9, “andthe” should be “and the”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chang et al (US 2007/0186663).

Claims 1, 8, and 17:
	As per claim 8, Chang discloses a main control chip (Fig 1; paragraphs 37 and 39; Device Control Touch Sensor 130, Determination Unit 140, and Output Unit 150.  As per paragraph 39, these units can be combined into one unit that can be considered the claimed main control chip) and a keystroke apparatus (paragraph 37; Fig 1 and Fig 5, S111; Reference Touch Sensor 110) comprising a keystroke chip, wherein
the keystroke chip is configured to generate a pressing interrupt and send the pressing interrupt to the main control chip when a finger presses the keystroke apparatus (paragraph 27; Touch Sensor detects key being pressed);
the main control chip is configured to receive the pressing interrupt, and obtain a plurality of pressing capacitance values from the keystroke chip, wherein the plurality of pressing capacitance values comprise a capacitance value of the keystroke chip at a generation moment of the pressing interrupt and a capacitance value of the keystroke chip at a scanning moment next to the generation moment of the pressing interrupt (paragraphs 30-32 and 35; Boundaries of capacitance used to set a reference value, which is in turn used to decide of a signal is outputted.  The boundary of the capacitance has an upper and lower limit); and
the main control chip is further configured to set a release reference of the keystroke chip according to the plurality of pressing capacitance values (paragraphs 30-32 and 46; If reference value is within boundaries, an output signal is generated, i.e. set release reference).

	The rejection of claim 8 applies, mutatis mutandis, to claims 1 and 17.  Note the terminal device being claimed in claim 17 reads on the cell phone as seen in Fig 2 of Chang, which contains the module of claim 8.

Claims 2, 9, and 18:
	As per claim 9, Chang further discloses:
 	the keystroke chip is further configured to generate a release interrupt and send the release interrupt to the main control chip when the finger releases from the keystroke apparatus (paragraph 44; Detects when user release input button);
the main control chip is further configured to receive the release interrupt, and obtain a plurality of release capacitance values from the keystroke chip, wherein the plurality of release capacitance values comprise a capacitance value of the keystroke chip at a generation moment of the release interrupt and a capacitance value of the keystroke chip at a scanning moment next to the generation moment of the release interrupt (paragraphs 35-36 and 44-46; After release is detected, capacitance values are determined if within boundaries); and
If capacitance values are within boundaries, an output signal is released).

The rejection of claim 9 applies, mutatis mutandis, to claims 2 and 18.  

Claims 3, 10, and 19:
	As per claim 10, Chang further discloses wherein the main control chip is configured to set a pressing capacitance value that meets a first preset condition from the plurality of pressing capacitance values as the release reference of the keystroke chip, and set a release capacitance value that meets a second preset condition from the plurality of release capacitance value as the pressing reference of the keystroke chip (paragraphs 35-36 and 43-44; The first and second preset conditions being the upper and lower limits of sensing boundaries which define the capacitance values).
The rejection of claim 10 applies, mutatis mutandis, to claims 3 and 19.  

Claims 4 and 11:
	Chang further discloses the first preset condition is a smallest pressing capacitance value of the plurality of pressing capacitance values, and the second preset condition is a largest release capacitance value of the plurality of release capacitance values (paragraphs 36 and 44; Lower sensing boundary limit).

Claims 5 and 12:
Upper sensing boundary limit).


Claims 6 and 13:
	As per claim 13, Chang further discloses wherein the release interrupt is generated by the keystroke chip according to the release reference and a release threshold, and the pressing interrupt is generated by the keystroke chip according to the pressing reference and a pressing threshold (paragraphs 32, 35-36; and 43-46; Output signal is generated when a press and release is detected and capacitance values are within boundary limits).


Claim 20:
	Chang further discloses the first preset condition is a smallest pressing capacitance value of the plurality of pressing capacitance values, and the second preset condition is a largest release capacitance value of the plurality of release capacitance values (paragraphs 36 and 44; Lower sensing boundary limit); or the first preset condition is a largest pressing capacitance value of the plurality of pressing capacitance values, and the second preset condition is a smallest release capacitance value of the Upper sensing boundary limit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0186663) in view of Lee et al (US 2011/0156800).
Claim 14:
	As per claim 14, Chang does not disclose, but Lee discloses herein the main control chip enters into an operation state from a sleep state after the main control chip receives the pressing interrupt and before the main control chip receives the plurality of pressing capacitance values from the keystroke chip (paragraphs 25-26).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Lee’s teachings within Chang’s invention.  One skilled in the art would have been motivated to do so as being able to put one or more chips into a sleep state and bring it back to a wake state for use would allow Chang’s cell phone to save battery power.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0186663) in view of Stepanian (US 2007/0042767).
Claim 16:
	As per claim 16, Chang does not disclose, but Stepanian discloses wherein the keystroke apparatus is a fingerprint recognition apparatus, and the keystroke chip is a fingerprint chip (paragraph 6).
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Stepanian’s teachings into Chang’s invention.  One of ordinary skill would have been motivated to do so as use of a fingerprint reader system as taught by Stepanian in Chang’s cell phone would allow for easy user identification/authorization and personalization (paragraph 6) of the cell phone.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PONNOREAY PICH/           Primary Examiner, Art Unit 2495